In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12‐3024
SCOTT WEIGLE and APRIL WEIGLE,
                                             Plaintiffs‐Appellants,

                                v.


SPX CORPORATION,
                                               Defendant‐Appellee.

        Appeal from the United States District Court for the 
        Southern District of Indiana, Indianapolis Division.
      No. 1:10‐cv‐01400‐LJM‐MJD — Larry J. McKinney, Judge. 


No. 12‐3025

JOHN MOORE, II and CORINNE MOORE,
                                             Plaintiffs‐Appellants,

                                v.

SPX CORPORATION,

                                               Defendant‐Appellee.

        Appeal from the United States District Court for the 
        Southern District of Indiana, Indianapolis Division.
      No. 1:11‐cv‐00822‐LJM‐MJD — Larry J. McKinney, Judge. 
2                                              Nos. 12‐3024 & 12‐3025


    ARGUED FEBRUARY 12, 2013 — DECIDED SEPTEMBER 6, 2013 


   Before  RIPPLE  and  TINDER,  Circuit  Judges,  and  ZAGEL,
District Judge.*

     TINDER, Circuit Judge. This suit under the diversity jurisdic‐
tion stems from an incident in which a semi‐truck trailer fell off
of  its  support  stands  and  on  top  of  Scott  Weigle  and  John
Moore, the two mechanics who were working on the trailer.
Weigle and Moore each sued SPX Corporation, the designer of
the support stands, asserting claims of inadequate warnings
and defective design under the Indiana Product Liability Act
(IPLA), Ind. Code § 34‐20‐1‐1 et seq. The district court granted
summary  judgment  for  SPX  on  all  claims,  finding  that  the
warnings  were  adequate  as  a  matter  of  law  and  that,  as  a
result,  the  support stands were  not defective under  Indiana
law.  We  affirm  the  district  court’s  judgments  on  the
inadequate‐warnings claims, but we vacate the judgments on
the defective‐design claims and remand for further proceed‐
ings.
                           I.Background
        A. Accident & Nature of Support Stands

   At the time of the underlying incident, Weigle and Moore
were professional mechanics employed by Truckers 24‐Hour


*
   The Honorable James B. Zagel of the Northern District of Illinois, sitting
by designation.
Nos. 12‐3024 & 12‐3025                                             3

Road Service, Inc., in Indianapolis, Indiana. Both had consider‐
able experience: Weigle had been a mechanic at Truckers since
1997, and Moore had been a mechanic at Truckers since 2001. 
    On  July  31,  2009,  Weigle  and  Moore  undertook  a  job  to
rebuild the braking system on a semi‐truck trailer. In prepara‐
tion, Weigle used an airlift to raise the rear portion of the trailer
and then lowered the trailer onto two support stands; the front
of the trailer was supported by the trailer’s built‐in dolly legs.
Weigle had already begun working on the trailer when Moore
came  over  to  assist.  The  trailer  somehow  moved  as  both
mechanics were working underneath it, causing the support
stands to tip over and the trailer to come crashing down.
   It  is  undisputed  that  the  two  support  stands  were  OTC
Tools 1779A support stands designed by SPX. These support
stands  consist  of  a  conical  base,  an  extension  tube,  and  a
support pin:




(Though omitted from this diagram, the support pin is tethered
to the base by a chain and “S” hook.) These are heavy‐duty
support stands; the conical base is approximately 16¾ inches
tall and approximately 15d inches in diameter, the extension
4                                         Nos. 12‐3024 & 12‐3025

tube is approximately 33¼ inches tall and approximately 2f
inches in diameter, and the stand has a capacity rating of 12
tons  when  used  properly.  There  are  eight  holes  along  the
extension tube, each of which is roughly ¾ inch in diameter. To
adjust  the  height,  the  user  places  the  support  pin  into  the
appropriate hole and allows the pin to rest on top of the base.
The base lacks a bottom, so if the support pin is not used the
extension tube will touch the ground. When this happens, the
support stand becomes unstable because the weight of the load
is not distributed to the broad conical base but instead rests
almost entirely on the narrow extension tube.
   The “Parts List and Operating Instructions” accompanying
the  support  stands  contains  the  following  relevant  safety
precautions and operating instructions:
                         Safety Precautions
       CAUTION: To prevent personal injury, 
       … .
          Always use the support pin, which must be
           completely  inserted  through  the  support
           stand extension tube.
       … .


          The load and support stand(s) must be stable
           before beginning any repairs underneath the
           load.
Nos. 12‐3024 & 12‐3025                                                5

                     Operating Instructions
       … .
       4. Insert the support pin … completely through
          both walls of the extension tube.
       IMPORTANT: Always check the placement of
       the support pin before lowering a load onto a
       support stand.
       … .
       CAUTION:  To  prevent  personal  injury,  the
       load  and  support  stand(s)  MUST  be  stable
       before any work begins underneath the load.
(For the full set of safety precautions and operating instruc‐
tions,  see  Appendix  A,  infra.)  On  the  left  side  of  the  safety
precautions are three pictograms: one shows a person reading
instructions;  one  shows  debris  bouncing  off  of  a  person’s
protective eyewear; and one shows a load falling on a person. 
  Also, affixed to the base of each support stand is a decal,
which in relevant part provides:
                              WARNING
       To prevent personal injury,
       … .
            Always use the support pin; insert support
             pin completely through extension tube.
       … .
            … . Load and support stand(s) must be stable
             before working beneath vehicle.
6                                             Nos. 12‐3024 & 12‐3025

(For the full decal, see Appendix B, infra.) The warning decal
also includes three pictograms, and each appears to the left of
one  of  the  first  three  bulleted  instructions:  the  pictogram
showing  a  person  reading  instructions  appears  next  to  the
instruction that the user follow all instructions; the pictogram
showing  debris  bouncing  off  of  a  person’s  safety  goggles
appears next to the instruction to wear eye protection; and the
pictogram showing a load falling on top of a person appears
next to the instruction not to exceed the capacity rating. No
pictograms appear before the remaining four bulleted instruc‐
tions, including the support‐pin instruction, but those instruc‐
tions are  positioned below  the  pictogram illustrating a load
falling on a person.
    It  is  undisputed  that  Weigle  and  Moore  did  not  use  the
support  pin  on  the  day  of  the  incident.  Weigle  took  care  of
situating the trailer onto the support stands, and he admitted
that he never read the “Parts List and Operating Instructions”
or the decal affixed to each support stand. Moore, on the other
hand, had previously read all the instructions and warnings,
but he did not inspect the support stands to see if the support
pins were in place.
        B. Summary Judgment Proceedings
    Weigle and Moore sued SPX in state court, asserting claims
of inadequate warnings and defective design under the IPLA,
and  SPX  removed  both  cases  to  the  Southern  District  of
Indiana, see 28 U.S.C. §§ 1332, 1441.2 At the close of discovery,


2
    April Weigle and Corinne Moore each joined their respective husband’s
                                                             (continued...)
Nos. 12‐3024 & 12‐3025                                                    7

SPX  filed  near‐identical  motions  for  summary  judgment  in
both cases. See Fed. R. Civ. P. 56. 
    In  opposition  to  SPX’s  motions  for  summary  judgment,
Weigle  and  Moore  designated  evidence  that,  according  to
industry custom, it is safest to operate support stands in their
lowest possible position. Weigle testified in his deposition that
the  lowest  position  is  the  safest  because  it  minimizes  the
distance that the mechanics have to lift the heavy tires when
removing and reinstalling them. Similarly, Moore testified that
he had been taught that support stands must be operated in the
lowest possible position to ensure maximum stability. Roger
Tapy, the owner and president of Truckers at the time of the
incident, also noted that “in standard business, the lowest part
of the stand is the safest height.”
   Weigle  and  Moore  also  presented  evidence  that  the  SPX
support stands are unlike most (if not all) other support stands
on the market. Moore testified that other support stands are
designed such that the center column cannot touch the ground
even when a pin is not used, and for this reason, Moore was
under the impression that the pin was merely used to adjust
the support stands’ height. Tapy also  testified that  in his  25
years  with  Truckers,  the  SPX  support  stands  were  the  only


2
   (...continued)
complaint and asserted derivative claims for loss of consortium. Addition‐
ally,  Guarantee  Insurance  Company,  Truckers’  worker’s  compensation
carrier, intervened to protect its lien under the Indiana Worker’s Compensa‐
tion Act, see Ind. Code § 22‐3‐2‐13. Neither the wives’ loss‐of‐consortium
claims nor the intervener’s interests have any independent bearing on this
appeal.
8                                           Nos. 12‐3024 & 12‐3025

ones in which the center column could touch the ground when
the pin was not used; the other approximately 60 stands with
which  he  had  experience  were  designed  so  that  the  center
column could never touch the ground. 
     They also designated the report and deposition testimony
of  William  Dickenson,  a  professional  engineer.  Dickenson
opined  that  the  SPX  support  stands  were  defective  and
unreasonably dangerous because the column is permitted to
pass through the plane of the base in the unpinned position. In
his view, the support stands do not satisfy the requirements for
the  design  of  the  central  column  set  forth  in  Part  4  of  the
American Society of Mechanical Engineers’s Portable Automo‐
tive Lifting Device standards (“ASME PALD‐4”). As relevant
here, the section of ASME PALD‐4 in both the 1993 and 2005
standards addressing columns provides: “In the fully retracted
position, the lower end of the column shall not extend below
the  plane  made  where  the  base  contacts  the  ground.”
Dickenson interprets the term “fully retracted position” to refer
to the lowest position of the column without use of the pin. He
bases  this  interpretation  on  the  fact  that  the  1993  and  2005
standards departed from the term “lowest operating position”
(i.e., the lowest position with the pin) used in the 1991 stan‐
dard.
    Dickenson opined that utilizing the support stands without
the support pin was foreseeable. In his opinion, SPX “could
have  designed  the  column  of  the  stand  with  a  stop  that
prevented the column from retracting into the stand beyond its
lowest operating position. This could have been accomplished
by simply permanently installing a pin in the hole that estab‐
lishes  the  lowest  operating  position  of  the  vehicle  stands.”
Nos. 12‐3024 & 12‐3025                                              9

Dickenson acknowledged the warnings against not using the
support  pin,  but  he  explained  that  “[a]  warning  is  not  an
adequate  solution  because  warnings  are  not  as  effective  at
removing hazards as designing the system so that the hazard
would  be  eliminated.  Warnings  rely  upon  human  actions,
which  are  often  not  reliable.”  He  admitted  that  he  had  not
conducted  a  statistical  or  financial  analysis  respecting  his
proposed  alternative,  but  he  testified  that  it  cost  him  only
about  $10  to  alter  the  support  stands.  He  also  noted  in  his
report that after reviewing the descriptions of other support
stands  that  are  similar  to  the  SPX  support  stands,  the  SPX
stands appear to be the only ones on the market that fail to
satisfy ASME PALD‐4. Finally, Dickenson noted that based on
all the materials he had reviewed it did not appear that the
designers  had  conducted  “any  failure  modes  and  effects
analysis, any hierarchy of design analysis, [or] any application
of safety through design in this product”; in his view, not only
did the designers not exercise reasonable care, they exercised
no care at all.
     Weigle  and  Moore  also  designated  the  deposition  of
Michael  Schoenoff,  Manager  of  Mechanical  Engineering  at
SPX, whom SPX had designated both as an expert witness and
as  its  representative  under  Federal  Rule  of  Civil  Procedure
30(b)(6).  In  Schoenoff’s  view,  the  support  stands  were  not
defectively designed and were misused by the plaintiffs. He
explained that Dickenson’s interpretation of the ASME PALD‐4
standard was in error because “fully retracted position” refers
to  the  lowest  position  of  the  stand  when  the  pin  is  used.
Schoenoff also testified that SPX was aware in 1985 that the
support stand was unstable without the pin. He also agreed
10                                         Nos. 12‐3024 & 12‐3025

that  there  is  no  evidence  that  SPX  considered  alternative
designs.  Nor  is  there  any  evidence  that  SPX  conducted  a
hazard‐risk or failure‐mode analysis on the support stand.
    Lastly,  Weigle  and  Moore  designated  the  deposition  of
Larry  Betcher,  Manager  of  Product  Innovation  at  SPX,  who
designed  the  SPX  support  stand  at  issue.  Like  Schoenoff,
Betcher  disagreed with Dickenson’s interpretation of ASME
PALD‐4 and interpreted “fully retracted position” to refer to
the lowest pinned position. Betcher also testified that use of the
support stand without the support pin is inherently dangerous
because the load is likely to come crashing down. He admitted
that it was foreseeable that a user might operate the support
stand without the pin, which is why the instruction that the pin
should always be used was included. Betcher also testified that
no alternative designs had been considered, no field studies
had been conducted to determine whether the support stand
was being operated without the pin, and the effectiveness of
the warnings never had been tested.
     The district court granted summary judgment for SPX on
all claims. It first concluded that the instructions and warnings
were adequate as a matter of law. As to the defective‐design
claims, the court did not address the sufficiency of Weigle’s
and Moore’s designated evidence. Instead, relying on Marshall
v.  Clark  Equipment  Co.,  680  N.E.2d  1102,  1106  (Ind.  Ct.  App.
1997), it concluded that because the warnings were adequate,
the support stands were neither  defective nor unreasonably
dangerous. Weigle and Moore now appeal.
Nos. 12‐3024 & 12‐3025                                                   11

                             II. Discussion
     We review a district court’s grant of summary judgment de
novo, Abbott v. Sangamon County, Ill., 705 F.3d 706, 713 (7th Cir.
2013),  construing  all  facts  and  inferences  in  favor  of  the
nonmovants, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). Summary judgment is proper “if the movant shows that
there  is  no  genuine  dispute  as  to  any  material  fact  and  the
movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P.  56(a);  see  also  Celotex  Corp.  v.  Catrett,  477  U.S.  317,  322–23
(1986).
    The IPLA “imposes liability upon sellers of a product in a
defective  condition  unreasonably  dangerous  to  any  user  or
consumer.”  Ford  Motor  Co.  v.  Rushford,  868  N.E.2d  806,  809
(Ind.  2007)  (citation  omitted);  see  Ind.  Code  §  34‐20‐2‐1.  A
plaintiff bringing an action under the IPLA must establish that
(1) the product was in a defective condition; (2) the product
was unreasonably dangerous; (3) the plaintiff was a foreseeable
user  or  consumer;  (4)  the  defendant  was  in  the  business  of
selling the product; (5) the product was expected to and did
reach the user or consumer without substantial alteration; and
(6) the defect in the product caused the plaintiff’s injury. See
Ind. Code § 34‐20‐2‐1; Bourne v. Marty Gilman, Inc., 452 F.3d
632,  635–36  (7th  Cir.  2006);  Koske  v.  Townsend  Eng’g  Co.,  551
N.E.2d 437, 440–41 (Ind. 1990). In this case there is no dispute
that Weigle and Moore were foreseeable users of the support
stands,  that  SPX  was  in  the  business  of  selling  the  support
stands, and that the support stands had not been substantially
altered.
12                                          Nos. 12‐3024 & 12‐3025

    A  product  can  be  defective  because  of  a  manufacturing
defect, a design defect, or a lack of adequate instructions and
warnings. See Ind. Code §§ 34‐20‐2‐1 to ‐3; Hoffman v. E.W. Bliss
Co., 448 N.E.2d 277, 281 (Ind. 1983). Inadequate‐warning and
defective‐design  claims  both  sound  in  negligence.  See  Ind.
Code § 34‐20‐2‐2. To prevail on a negligence claim a plaintiff
must  establish  “(1)  a  duty  owed  by  the  defendant  to  the
plaintiff; (2) a breach of that duty by the defendant; and (3) an
injury  to  the  plaintiff  proximately  caused  by  the  breach.”
Rushford, 868 N.E.2d at 810 (citation omitted).
       A. Inadequate‐Warnings Claims
     A product is defective under the IPLA “if the seller fails to:
(1) properly package or label the product to give reasonable
warnings of danger about the product; or (2) give reasonably
complete instructions on proper use of the product; when the
seller,  by  exercising  reasonable  diligence,  could  have  made
such warnings or instructions to the user or consumer.” Ind.
Code  §  34‐20‐4‐2;  see  also  Rushford,  868  N.E.2d  at  810  (“This
duty is twofold: (1) to provide adequate instructions for safe
use  and  (2)  to  provide  a  warning  as  to  dangers  inherent  in
improper use.”). A “‘product label must make apparent the
potential  harmful  consequences.  The  warning  should  be  of
such intensity as to cause a reasonable man to exercise for his
own safety caution commensurate with the potential danger.’”
Jarrell  v.  Monsanto  Co.,  528  N.E.2d  1158,  1162  (Ind.  Ct.  App.
1988) (citation omitted). A warning’s adequacy is measured by
its factual content, the manner in which it is expressed, and the
method of conveying these facts. Id. at 1162–63. The adequacy
of a warning (i.e., whether the defendant breached its duty to
warn) is generally a question of fact, but it can be decided as a
Nos. 12‐3024 & 12‐3025                                              13

matter  of  law  when  the  facts  are  undisputed  and  only  one
inference can be drawn from those facts. Cook v. Ford Motor Co.,
913 N.E.2d 311, 327 (Ind. Ct. App. 2009).
     SPX  argues  that  the  district  court’s  judgment  should  be
affirmed  because  the  warnings  and  instructions  clearly
informed users that the support pins are always to be used and
that failure to use them can result in personal injury. Alterna‐
tively, SPX contends that, even if the warnings are not suffi‐
cient as a matter of law, the district court’s judgment should
still be affirmed because any alleged defect in the warnings
could  not  have  been  the  proximate  cause  of  Weigle’s  and
Moore’s injuries because Weigle did not read the warnings and
Moore did not inspect the stands to ensure that the pins were
in  place.  We  need  not  reach  the  issue  of  proximate  cause
because  we  agree  with  SPX  and  the  district  court  that  the
warnings are sufficient as a matter of law, hence Weigle and
Moore have failed to establish that SPX breached its duty to
warn.
    Weigle and  Moore acknowledge that the  “Parts  List  and
Operating  Instructions”  and  the  decal  affixed  to  the  stands
both  provide  instructions  for  safe  use  (“[a]lways  use  the
support pin; insert support pin completely through extension
tube”) and warnings about the dangers inherent in improper
use (“personal injury” accompanied by a pictogram showing
a load falling on top of a person), but they contend that this is
not sufficient. According to them, the warnings are inadequate
because they do not warn “that the jack stand is unstable when
the bottom of the extension column touches the ground when
the  pin  is  not  inserted,”  that  is,  “the  warnings’  content  was
deficient  because  it  failed  to  explain  the  significance  of  the
14                                          Nos. 12‐3024 & 12‐3025

support  pin  in  maintaining  the  stability  of  the  jack  stand.”
They  reaffirmed  their  position  at  oral  argument  when  they
unequivocally stated that the warnings must provide not only
the consequences of not using the pin but also the mechanics
of the pin (e.g., use the pin or the stand will not be stable).
    Weigle  and  Moore  cite  only  Cook,  913  N.E.2d  311,  in
support  of  their  position.  Cook  arose  from  a  car  accident  in
which an eight‐year‐old child, who had not been  wearing  a
seatbelt, was severely injured when the front passenger‐seat
airbag deployed. Id. at 315–17. The owner’s manual accompa‐
nying  the  vehicle  indicated  that  the  airbag  (which  could  be
deactivated) should always be on “unless there is a rear‐facing
infant seat installed in the front seat” and that turning off the
passenger airbag “increases the likelihood of injury to forward
facing  occupants  in  the  passenger  seat.”  Id.  at  316,  326.  The
plaintiffs had designated expert testimony that airbags pose a
risk to all children in the front passenger seat, not just children
in  rear‐facing  child  seats.  Id.  at  326.  The  Indiana  Court  of
Appeals reversed the trial court’s grant of summary judgment,
explaining that the warnings were not adequate as a matter of
law because, based on the wording of the owner’s manual and
the  expert  testimony,  there  was  “a  question  of  fact  as  to
whether  a  reasonable  person  would  have  understood  from
Ford’s instructions that injury could occur under these circum‐
stances.” Id. at 327. One judge dissented on grounds that the
Cooks had failed to comply with Ford’s other instructions to
place  children  in  the  backseat  and  to  wear  seatbelts.  Id.  at
334–35 (Brown, J., concurring in part and dissenting in part).
The  majority  rejected  the  dissent’s  reasoning  because  “the
language  selected  by  Ford  with  respect  to  the  additional
Nos. 12‐3024 & 12‐3025                                              15

warnings was permissive; that is, it equivocally instructed to
place  children  in  the  backseat  ‘if  possible,’  ‘suggested’  that
children are safer there, and that occupants ‘should’ always
wear seat belts.” Id. at 328 (majority opinion). The warnings
also  failed  to  provide  “that  one  of  the  risks  from  which
children are possibly safer is injury from deployment of the
front seat passenger airbag.” Id. The court concluded that there
was  a  question  of  fact  as  to  whether  Ford’s  warnings  were
“strong  and  specific  enough  to  warn  the  Cooks  that  the
additional instructions [on placing children in the backseat and
wearing seatbelts] were linked to danger from the airbag.” Id.
    Like  the  district  court,  we  are  unable  to  see  how  Cook
supports Weigle’s and Moore’s argument that SPX’s warnings
are inadequate because they fail to explain the mechanics of
the support pin. Unlike the instructions in Cook, the instruc‐
tions here provide that the support pin “always” must be used
by placing it all the way through the column and that the risk
of not using the support pin is personal injury; in other words,
the  warnings  here  cannot  be  construed  as  permissive  or
equivocal. 
    Moreover,  SPX’s  instruction  that  the  support  pin  must
always be used is linked to the risk of personal injury and is
accompanied by a pictogram illustrating a load falling on top
of a person. Weigle and Moore suggest that the placement of
the  pictogram  on  the  decal  affixed  to  the  support  stands  is
confusing  because  it  is  placed  next  to  the  instruction  not  to
exceed  the  capacity  rating  and  not  next  to  the  instruction
regarding the support pin. See Appendix B, infra. They claim
that Betcher testified in his deposition that the pictogram was
intended to apply only to the warning that appears immedi‐
16                                        Nos. 12‐3024 & 12‐3025

ately  following  the  picture.  We  are  not  persuaded  that  this
raises an issue of triable fact. For one thing, Betcher actually
testified that the pictogram applied  to  the capacity‐warning
rating and to all subsequent warnings and instructions on the
decal. In addition, immediately following the instruction in the
“Parts List and Operating Instructions” related to insertion of
the support pin is a bolded instruction, preceded by “IMPOR‐
TANT,” that the user should “[a]lways check the placement of
the support pin before lowering a load onto a support stand.”
See Appendix A, infra. In short, the instructions and warnings
convey to a user that failure to use the support pin may result
in personal injury caused by the load falling. No additional
warnings need to be furnished where such warnings would
not  supplement  the  user’s  understanding  of  the  nature  and
characteristics of the product. See Shanks v. A.F.E. Indus., Inc.,
416 N.E.2d 833, 837 (Ind. 1981); Birch v. Midwest Garage Door
Sys., 790 N.E.2d 504, 518 (Ind. Ct. App. 2003).
     What Weigle and Moore really desire is a physics lesson to
accompany the support stands. We have been unable to find
any Indiana authority supporting their view (which invariably
would lead to claims that the warnings are too technical and
confusing).  Indeed,  we  rejected  a  similar  argument  in
McMahon v. Bunn‐O‐Matic Corp., 150 F.3d 651 (7th Cir. 1998).
In  McMahon,  the  plaintiff  had  been  badly  burned  by  coffee
purchased from a gas station and had sued the manufacturer
of  the  coffee  maker  under  Indiana  law,  claiming  that  it  had
“failed to warn consumers about the severity of burns that hot
coffee can produce.” Id. at 654. The plaintiff argued that the
warnings should have indicated that hot coffee can cause third‐
degree burns. We rejected her argument:
Nos. 12‐3024 & 12‐3025                                            17

      Bunn can’t deliver a medical education with each
      cup  of  coffee.  Any  person  severely  injured  by
      any  product  could  make  a  claim,  at  least  as
      plausible  as  the  McMahons’,  that  they  did  not
      recognize the risks ex ante as clearly as they do
      after the accident.
          Insistence  on  more  detail  can  make  any
      warning,  however  elaborate,  seem  inadequate.
      Indiana  courts  have  expressed  considerable
      reluctance to require ever‐more detail in warn‐
      ings. See Meyers v. Furrow Building Materials, 659
      N.E.2d 1147 (Ind. Ct. App. 1996); Welch v. Scripto‐
      Tokai Corp., 651 N.E.2d 810 (Ind. Ct. App. 1995).
      For good reasons, laid out in Todd v. Societe BIC,
      S.A.,  9  F.3d  1216,  1218–19  (7th  Cir.  1993)  (en
      banc) (Illinois law): “Extended warnings present
      several  difficulties,  first  among  them  that,  the
      more text  must be squeezed onto the product,
      the  smaller  the  type,  and  the  less  likely  is  the
      consumer to read or remember any of it. Only
      pithy and bold warnings can be effective. Long
      passages  in  capital  letters  are  next  to  illegible,
      and  long  passages  in  lower  case  letters  are
      treated as boilerplate. Plaintiff wants a warning
      in such detail that a magnifying glass would be
      necessary  to  read  it.  Many  consumers  cannot
      follow  simple  instructions  (including  pictures)
      describing how to program their video cassette
      recorders.” Indiana has the same general under‐
      standing … .
18                                         Nos. 12‐3024 & 12‐3025

McMahon, 150 F.3d at 656–57 (citation omitted). SPX was not
required to explain the physics of the support stands to satisfy
its  duty  to  provide  adequate  instructions  and  warnings.
Rather, it is enough that SPX instructed users on how to use
the  stand  properly  (“[a]lways  use  the  support  pin”)  and
warned users of the inherent dangers of not following those
instructions  (“personal  injury”  with  a  pictogram  of  a  load
falling on a person). We thus agree with the district judge that
Weigle and Moore have failed to demonstrate a genuine issue
of material fact as to the adequacy of the warnings.
           B.Defective‐Design Claims
    A second way that a product can be in a defective condition
under the IPLA is “if, at the time it is conveyed by the seller to
another  party,  it  is  in  a  condition:  (1)  not  contemplated  by
reasonable persons among those considered expected users or
consumers of the product; and (2) that will be unreasonably
dangerous  to  the  expected  user  or  consumer  when  used  in
reasonably expectable ways of handling or consumption.” Ind.
Code  §  34‐20‐4‐1.  As  noted  earlier,  defective‐design  claims
sound in negligence, so a party alleging a design defect “must
establish  that  the  manufacturer  or  seller  failed  to  exercise
reasonable  care  under  the  circumstances  in  designing  the
product.” Ind. Code § 34‐20‐2‐2; see TRW Vehicle Safety Sys., Inc.
v. Moore, 936 N.E.2d 201, 209 (Ind. 2010). A plaintiff alleging
defective design as a result of negligence must demonstrate
that  the  defendant  failed  “to  take  precautions  that  are  less
expensive than the net costs of accidents.” McMahon, 150 F.3d
at 657; see also Bammerlin v. Navistar Int’l Transp. Corp., 30 F.3d
898, 902 (7th Cir. 1994); Miller v. Todd, 551 N.E.2d 1139, 1141,
1143 (Ind. 1990). In other words, to establish that the defendant
Nos. 12‐3024 & 12‐3025                                                             19

was negligent the plaintiff must establish B 452
F.3d at 637; Mesman v. Crane Pro Servs., 409 F.3d 846, 849 (7th
Cir.  2005);  Bammerlin,  30  F.3d  at  902;  see  also  United  States  v.
Carroll Towing Co., 159 F.2d 169, 173 (2d Cir. 1947) (Hand, J.).
Consequently,  “the  fact  that  the  probability  of  a  particular
failure is low is no defense if the costs of protecting against it
are even lower.” Bammerlin, 30 F.3d at 902 (citing Restatement
(Third) of Torts: Products Liability § 2(b) & reporters’ notes, at
40–45, 123–25 (Tentative Draft No. 1, 1994)).2


2
    In TRW Vehicle Safety Systems, the Indiana Supreme Court dropped a
somewhat  confusing  footnote  in  which  it  explained  that  the  Indiana
Legislature had adopted a negligence standard for defective‐design claims,
instead of the strict‐liability standard articulated in Restatement (Third) of
Torts: Products Liability § 2(b), at 14 (1998) (hereinafter Products Liability). 936
N.E.2d  at  209  n.2.  The  reason  this  is  confusing  is  that  §  2(b)  does  not
articulate  a  strict‐liability  standard;  it  articulates  a  risk‐utility  standard,
similar to B 20                                             Nos. 12‐3024 & 12‐3025

    In  addition  to  establishing  that  the  product  was  in  a
defective  condition  due  to  negligence,  a  defective‐design
plaintiff must establish that the defective condition rendered
the product “unreasonably dangerous.” See Ind. Code § 34‐20‐
2‐1; Bourne, 452 F.3d at 635–36; McMahon, 150 F.3d at 651. The
“requirement  that  the  product  be  in  a  defective  condition
focuses on the product itself while the requirement that the
product be unreasonably dangerous focuses on the reasonable
expectations  of  the  consumer.”  Baker  v.  Heye‐America,  799
N.E.2d 1135, 1140 (Ind. Ct. App. 2003) (citations omitted); see
also Moss v. Crossman Corp., 136 F.3d 1169, 1174 (7th Cir. 1998).
For purposes of the IPLA, “unreasonably dangerous” “refers
to any situation in which the use of a product exposes the user
or consumer to a risk of physical harm to an extent beyond that
contemplated by the ordinary consumer who purchases the
product  with  the  ordinary  knowledge  about  the  product’s


2
   (...continued)
hold that there was sufficient evidence to support the jury’s verdict for the
plaintiff  because,  among  other  things,  there  was  testimony  that  the
defendant had been aware of the problem and that an alternative, safer
design was both technologically and economically feasible. TRW Vehicle
Safety Sys., 936 N.E.2d at 210. The parties do not quarrel over the proper
standard to apply to defective‐design claims, so we need not attempt to
decipher  what  the  Indiana  Supreme  Court  was  attempting  to  say—i.e.,
whether the court meant to disapprove of the requirement that a defective‐
design plaintiff show that the defendant failed to take precautions that are
less expensive than the net costs of accidents, cf. Bammerlin, 30 F.3d at 902
(“Our court has applied Judge Hand’s approach in many kinds of negli‐
gence actions, and as the definition of a product defect in Indiana depends 
on general principles of negligence, we have no reason to think that state
would see things otherwise.” (internal citations omitted)).
Nos. 12‐3024 & 12‐3025                                            21

characteristics common to the community of consumers.” Ind.
Code § 34‐6‐2‐146.
    A reasonable fact finder could determine from Weigle’s and
Moore’s designated evidence that the SPX support stands at
issue  were  in  a  defective  condition  that  was  unreasonably
dangerous. That the SPX support stands differ from most (if
not all) others on the market (in allowing the center column to
drop all the way to the ground) tends to show that their design
is  not  contemplated  by  reasonable  persons  among  those
considered  expected  users.  Additionally,  because  the  SPX
stands are inherently unstable when used without the pin, but
other available stands are not (because of built‐in safeguards),
a  fact  finder  could  find  that  the  stands  are  unreasonably
dangerous. The risk that the stands would be used without the
pin  was  concededly  foreseeable,  and  a  fact  finder  could
determine that failure to take the minor precaution of building
in a safeguard, such as a permanent pin in the lowest operating
position or some other type of barrier preventing the extension
tube  from  dropping  below  that  position,  demonstrates  that
SPX failed to exercise reasonable care under the circumstances.
A fact finder might also conclude that the lack of any evidence
that SPX undertook a hazard‐risk or failure‐mode analysis on
the  support  stand  demonstrates  negligence.  Finally,  a  fact
finder could find a lack of reasonable care under the circum‐
stances because the support stands fail to comply with ASME
PALD‐4. To be sure, there is a dispute over the meaning of the
standard and whether the support stands satisfy it, but this
merely establishes a genuine issue of material fact; unlike the
interpretation of an ambiguous state or federal regulation, see,
e.g.,  Bammerlin,  30  F.3d  at  900,  the  meaning  of  an  industry
22                                             Nos. 12‐3024 & 12‐3025

standard is a factual issue to be resolved by the fact finder. In
any event, even if we were to accept SPX’s interpretation of
ASME PALD‐4, Weigle and Moore have designated sufficient
evidence to withstand summary judgment because compliance
with  an  industry  standard  does  not  necessarily  defeat  a
defective‐design claim under the IPLA. See Ind. Code § 34‐20‐5‐
1(1).
    The district court never addressed the plaintiffs’ designated
evidence because, relying on Marshall v. Clark Equipment Co.,
680 N.E.2d 1102, 1106 (Ind. Ct. App. 1997), it concluded that
the  presence  of  adequate  warnings  rendered  the  support
stands  nondefective  and  not  unreasonably  dangerous.  This
was SPX’s primary argument in the district court, but it does
not mount much of a defense of the district court’s rationale in
its brief to this court. At oral argument, however, SPX made
clear its belief that a manufacturer is not required to design a
safer  product  in  anticipation  of  users  ignoring  adequate
warnings. Effectively, the position taken by SPX and adopted
by the district court is that adequate instructions and warnings
amount  to  a  complete  defense  to  a  defective‐design  claim.
Weigle  and  Moore  do  not  dispute  that  the  district  court
properly  applied  Marshall,  but  they  argue  that  Marshall  is
inconsistent  with  current  Indiana  law.3  As  an  alternative

3
    Though they developed their arguments that there are triable issues of
fact, it does not appear that Weigle and Moore argued below that Marshall
is inconsistent with current law. Perhaps this is because they also main‐
tained that the warnings were inadequate, as Marshall would not have come
into play had the district court been unable to find that the warnings were
adequate as a matter of law. We need not decide whether Weigle’s and
                                                               (continued...)
Nos. 12‐3024 & 12‐3025                                              23

ground for affirmance, SPX argues that the defense of misuse
entitles  it  to  summary  judgment  on  the  defective‐design
claims. See Ind. Code § 34‐20‐6‐4. Though presented below, the
district court did not address this argument because it had no
need to do so. We address each defense in turn.
           1. Adequate Warnings “Defense”
    In Marshall, a plaintiff who had been injured while operat‐
ing  a  forklift  appealed  from  an  adverse  judgment  on  the
ground that the trial court had erred in refusing his tendered
jury instruction, which in relevant part provided that “[i]f the
product can be made reasonably safe by selecting an available
alternative design, the manufacturer must do so rather than
merely place a warning on the product.” Id. at 1104 (internal
quotation  marks  omitted).  The  Indiana  Court  of  Appeals
rejected  the  plaintiff’s  argument,  finding  that  the  tendered
instruction had not correctly stated Indiana law. Id. at 1104–06.
The  court  explained  that  “[w]hile  warnings  cannot  make  a
dangerous product safe, such warnings may avert liability.” Id.
at  1105  (citing  Jarrell,  528  N.E.2d  at  1166).  Relying  almost
exclusively on Dias v. Daisy‐Heddon, 390 N.E.2d 222, 225 (Ind.
Ct. App. 1979), which in turn had relied on Comment j to the
Restatement (Second) of Torts § 402A (1965), the court held that
“a  manufacturer  may  avoid  liability  by  placing  adequate
warnings on a product even when there is evidence of a ‘safer’
alternative design.” Marshall, 680 N.E.2d at 1106.



3
   (...continued)
Moore’s failure to raise their argument below amounts to waiver because
SPX has not claimed on appeal that they waived it.
24                                          Nos. 12‐3024 & 12‐3025

    Contrary  to  SPX’s  assertion  in  its  brief,  the  Indiana  Su‐
preme Court has not addressed the issue. In Rushford, a duty‐
to‐warn  case,  the  court  held  that,  “absent  special  circum‐
stances, if the manufacturer provides adequate warnings of the
danger of its product and the seller passes this warning along
to the buyer or consumer, then the seller has no obligation to
provide additional warnings.” 868 N.E.2d at 811. It is true that
the  Rushford  court  found  support  for  its  holding  in  Dias,
specifically, Dias’s quotation of § 402A, Comment j. 868 N.E.2d
at 811 (quoting Dias, 390 N.E.2d at 225). But the court’s citation
of  Dias  was  not  necessary  to  determining  the  issue  before
it—whether a seller has a duty to provide warnings to supple‐
ment the warnings provided by the manufacturer where the
product has not been altered. And “statements not necessary
in the determination of the issues presented are obiter dictum.
They are not binding and do not become the law.” Koske, 551
N.E.2d at 443 (citations omitted); see also Ind. Harbor Belt R.R.
Co.  v.  Am.  Cyanamid  Co.,  916  F.2d  1174,  1176  (7th  Cir.  1990)
(“No court is required to follow another court’s dicta.” (citation
omitted)).
    As this is a diversity case, we are bound to apply Indiana
law as we predict it would be applied by the Indiana Supreme
Court. See, e.g., Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938);
State Farm Mut. Auto. Ins. Co. v. Pate, 275 F.3d 666, 669 (7th Cir.
2001).  Where,  as  here,  the  Indiana  Supreme  Court  has  not
squarely addressed the issue, we will follow the decisions of
the  Indiana  Court  of  Appeals  unless  there  are  persuasive
reasons  to  believe  that  the  high  court  would  disagree  with
them. Gutierrez v. Kermon, No. 12‐2934, 2013 WL 3481359, at *7
n.2 (7th Cir. July 12, 2013); see Ind. Harbor Belt R.R. Co., 916 F.2d
Nos. 12‐3024 & 12‐3025                                             25

at 1176 (“We are not required to follow even the holdings of
intermediate state appellate courts if persuaded that they are
not  reliable  predictors  of  the  view  the  state’s  highest  court
would take.” (citations omitted)). For several reasons, we are
persuaded that the Indiana Supreme Court would not apply
Marshall to the defective‐design claims in this case.
     It is helpful to begin with a brief review of the development
of products‐liability law in Indiana. Prior to the enactment of
the IPLA in 1978, the Indiana Supreme Court had adopted the
doctrine of strict products liability set forth in § 402A. Dias, 390
N.E.2d at 224; see Ayr‐Way Stores, Inc. v. Chitwood, 300 N.E.2d
335,  339–40  (Ind.  1973).  In  1978,  the  Indiana  Legislature
codified most aspects of § 402A into the IPLA, but it left claims
based on negligence to the common law. See Miller, 551 N.E.2d
at  1143;  Koske,  551  N.E.2d  at  442–43.  The  Indiana  Supreme
Court made this clear in Koske, where it held that the “open
and  obvious  danger”  rule  did  not  apply  to  strict  liability
claims, as it had not been included in the IPLA, but remained
applicable to negligence claims because the IPLA had not at
that time been extended to negligence. 551 N.E.2d at 442–43. In
1995, the Indiana Legislature amended the IPLA to apply to all
products‐liability actions, regardless of the substantive legal
theory,  Ind.  Code  §  34‐20‐1‐1,  and  provided  that  defective‐
design and inadequate‐warnings claims are to be governed by
negligence principles rather than strict liability, § 34‐20‐2‐2. See
Bourne,  452  F.3d  at  635.  Because  the  IPLA  had  codified  the
entire field of products liability, we held in Mesman that the
“open  and  obvious  danger”  rule  no  longer  applied  to
defective‐design  claims  because  the  legislature  had  omitted
that defense. 409 F.3d at 850. Another important feature of the
26                                          Nos. 12‐3024 & 12‐3025

1995  amendments  was  the  addition  of  the  requirement  that
liability under the IPLA “be determined in accordance with the
principles of comparative fault.” Green v. Ford Motor Co., 942
N.E.2d 791, 794 (Ind. 2011). 
    Notably  absent  from  the  current  statute  is  a  defense  or
presumption  that  adequate  warnings  render  a  product  not
defective  and  not  unreasonably  dangerous.  The  statute
provides  only  three  defenses:  incurred  risk,  misuse  (not
reasonably foreseeable), and modification. Ind. Code §§ 34‐20‐
6‐3  to  ‐5.  These  are  the  only  defenses  available  in  an  action
under  the  IPLA.  See  McGraw‐Edison  v.  Ne.  Rural  Electric
Membership Corp., 678 N.E.2d 1120, 1123–25 (Ind. 1997) (hold‐
ing that disclaimer in purchase agreement purportedly limiting
seller’s liability was no defense to action under IPLA); see also
Mesman, 409 F.3d at 850. The statute does supply a rebuttable
presumption that a product is not defective if it either “was in
conformity  with  the  generally  recognized  state  of  the  art
applicable  to  the  safety  of  the  product”  or  “complied  with
applicable  codes,  standards,  regulations,  or  specifications
established, adopted, promulgated, or approved” by a federal
or Indiana governmental body or agency. Ind. Code § 34‐20‐5‐
1. This presumption is not applicable here, and there are no
other presumptions delineated in the IPLA.
    To  be  sure,  the  statute  provides  that  a  product  is  in  a
defective condition if not accompanied by adequate instruc‐
tions and warnings, so if a product bears adequate instructions
and warnings it is not in a defective condition under § 34‐20‐4‐
2. But the statute also provides an alternative basis for finding
a product in a defective condition, § 34‐20‐4‐1, and that section
determines whether a product has a design defect or a manu‐
Nos. 12‐3024 & 12‐3025                                               27

facturing defect. Nothing in the IPLA indicates that the lack of
a defect under § 34‐20‐4‐2 precludes a finding of a defect under
§ 34‐20‐4‐1. It is true that “[a] product is not defective … if it is
safe for reasonably expectable handling and consumption. If an
injury results from handling, preparation for use, or consump‐
tion that is not reasonably expectable, the seller is not liable
under  this  article.”  §  34‐20‐4‐3.  But  in  this  case,  Weigle  and
Moore have come forth with evidence that it was reasonably
expectable that the support stands would be used sans support
pin and that using the stands in that manner was not safe. They
have also designated evidence that the support stands are not
incapable of being made safe. Cf. § 34‐20‐4‐4.
    Moreover, SPX’s view that a manufacturer should not have
to design safer products if it provides adequate warnings is
inconsistent with the standard of care for product design set
forth in § 34‐20‐2‐2. A product designer must exercise reason‐
able care under the circumstances, and it is unreasonable to
omit  from  a  product  an  easily  installed  and  inexpensive
safeguard that would prevent potentially fatal accidents and
rely  simply  on  the  users’  ability  and  willingness  to  read,
comprehend, and follow all instructions and warnings on all
occasions. See Koske, 551 N.E.2d at 441 (criticizing “open and
obvious” rule as obscuring or minimizing “consideration of
human  factors  related  to  the  foreseeable  circumstances  of
expected product use” (citations omitted)); see also Mesman, 409
F.3d at 849–52. The American Law Institute has explained:
       In  general,  when  a  safer  design  can  reasonably  be
       implemented and risks can reasonably be designed out
       of a product, adoption of the safer design is required
       over a warning that leaves a significant residuum of
28                                          Nos. 12‐3024 & 12‐3025

       such risks. For example, instructions and warn‐
       ings  may  be  ineffective  because  users  of  the
       product may not be adequately reached, may be
       likely to be inattentive, or may be insufficiently
       motivated to follow the instructions or heed the
       warnings. However, when an alternative design
       to  avoid  risks  cannot  reasonably  be
       implemented, adequate instructions and warn‐
       ings  will  normally  be  sufficient  to  render  the
       product reasonably safe. Warnings are not, how‐
       ever, a substitute for the provision of a reasonably safe
       design.

Restatement (Third) of Torts: Products Liability § 2 cmt. l (1998)
(emphases  added)  (hereinafter  Products  Liability).  The  Re‐
porter’s  Note  to  Comment  l  explains  that  the  contrary
rule—applied  in  Marshall—is  based  on  the  “unfortunate
language” of § 402A Comment j, and notes that Comment j
“has elicited heavy criticism from a host of commentators.” Id.
§  2  cmt.  l  reporters’  note,  at  101;  see  Howard  Latin,  Good
Warnings, Bad Products, and Cognitive Limitations, 41 U.C.L.A.
L. Rev. 1193, 1206–07 (1994); A.D. Twerski et al., The Use and
Abuse of Warnings in Products Liability—Design Defect Litigation
Comes of Age, 61 Cornell L. Rev. 495, 506 (1976). The Reporter’s
Note goes on to explain that “Comment j of the Restatement,
Second, is inconsistent with the judicial abandonment of the
patent danger rule.” Products Liability, supra, § 2 cmt. l report‐
ers’ note, at 101; cf. Mesman, 409 F.3d at 850 (explaining that
Indiana has abandoned the patent‐danger rule).
Nos. 12‐3024 & 12‐3025                                              29

    This is not to say that the provision of adequate instructions
and  warnings  is  irrelevant  to  a  defective‐design  claim.  The
IPLA  expressly  requires  that  liability  be  determined  under
principles of comparative fault. Ind. Code § 34‐20‐8‐1; Green,
942 N.E.2d at 794. Indiana law allows a fact finder to consider
a wide variety of factors in the allocation of fault. Green, 942
N.E.2d at 794–95. A defendant in a defective‐design case can
argue to the fact finder that the plaintiff’s failure to read and
heed adequate warnings and instructions was itself negligent
and that fault should be allocated accordingly. If the fact finder
allocates more than 50% of the total fault to the plaintiff, then
the defendant will avoid liability. Ind. Code §§ 34‐51‐2‐7 & ‐20‐
8‐1.
    In sum, we predict that the Indiana Supreme Court would
not  apply  Marshall’s  holding  to  bar  Weigle’s  and  Moore’s
defective‐design  claims.  The  current  version  of  the  IPLA
furnishes no basis for SPX’s adequate‐warnings defense, and
that defense is inconsistent with the standard of care required
of product designers. At most, a plaintiff’s failure to read and
heed adequate instructions and warnings is something for the
fact finder to consider in allocating fault.
           2. Misuse
   The IPLA recognizes a defense “that a cause of the physical
harm is a misuse of the product by the claimant or any other
person not reasonably expected by the seller at the time the seller
sold or otherwise conveyed the product to another party.” Ind.
Code § 34‐20‐6‐4 (emphases added); see, e.g., Leon v. Caterpillar
Indus., Inc., 69 F.3d 1326, 1341–44 (7th Cir. 1995). “Foreseeable
use  and  misuse  are  typically  questions  of  fact  for  a  jury  to
30                                                 Nos. 12‐3024 & 12‐3025

decide.” Barnard v. Saturn Corp., 790 N.E.2d 1023, 1028 (Ind. Ct.
App. 2003). Misuse is not a complete defense but is considered
an aspect of comparative fault. See Chapman v. Maytag Corp.,
297 F.3d 682, 689 (7th Cir. 2002); cf. Morgen v. Ford Motor Co.,
797  N.E.2d  1146,  1148  n.3  (Ind.  2003)  (declining  to  decide
whether misuse is a complete defense). 
    SPX  relies  on  Barnard  in  arguing  that  it  is  entitled  to
summary judgment. In that case, contrary to the instructions
and warnings, the decedent had used a jack that was intended
to be used only to change tires to prop up his car for an oil
change on an uneven surface, and while he was working the
car fell on top of him. 790 N.E.2d at 1031. The court found that
no reasonable jury could find the decedent to have been less
than 50% at fault. Id. 
    Despite the similarities between Barnard and the present
case, we conclude that SPX is not entitled to summary judg‐
ment  on  the  defense  of  misuse.  Weigle  and  Moore  have
designated evidence from which a fact finder could determine
that use of the support stands without the pin was reasonably
foreseeable.  Betcher  admitted  as  much,  which  is  why  the
instructions and warnings stressed that the pin must always be
used.4 Moreover, the allocation of fault is classically a determi‐
nation for the fact finder. Green, 942 N.E.2d at 795.

4
     In  a  footnote  the  Barnard  court  suggested  that  the  term  “reasonably
expected use” actually means “reasonably expected permitted use” because
otherwise the inclusion of a specific warning would amount to an admis‐
sion that a use contrary to that warning was foreseeable. 790 N.E.2d at 1031
n.3. 
                                                                       (continued…)
Nos. 12‐3024 & 12‐3025                                                       31



                              III. Conclusion
   For the foregoing reasons, the district court’s judgments are
AFFIRMED  in  part,  VACATED  in  part,  and  the  causes  are  RE‐
MANDED for further proceedings consistent with this opinion.




4
  (…continued)
We do not think the Indiana Supreme Court would so brazenly insert addi‐
tional words into a statute. See State v. Am. Family Voices, Inc., 898 N.E.2d
293, 297 (Ind. 2008) (“The plain meaning of the statute … must be given
effect.”); Grody v. State, 278 N.E.2d 280, 285 (Ind. 1972) (“It is not within the
province of this Court to expand or contract the meaning of a statute by
reading into it language which will, in the opinion of the Court, correct any
supposed omissions or defects therein.” (citation omitted)).
32                Nos. 12‐3024 & 12‐3025

     Appendix A
Nos. 12‐3024 & 12‐3025                33

                         Appendix B